 



Exhibit 10.1
WAIVER AND CONSENT TO CREDIT AGREEMENT
     THIS WAIVER AND CONSENT TO CREDIT AGREEMENT (this “Consent”) is executed
and delivered as of this 31st day of March, 2006 among LASALLE BANK NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”), the financial
institutions party hereto (the “Lenders”), AKORN, INC., a Louisiana corporation
(“Akorn”) and AKORN (NEW JERSEY), INC., an Illinois corporation (“Akorn New
Jersey”).
W I T N E S S E T H :
     A. The Administrative Agent, Akorn, Akorn New Jersey and the Lenders
entered into a Credit Agreement dated as of October 7, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used but not defined herein shall have the
meanings attributed to them in the Credit Agreement.
     B. Akorn desires to (i) repay the Kapoor Trust Subordinated Debt in full by
paying the Kapoor Trust $390,519 in cash and issuing Capital Securities in Akorn
to the Kapoor Trust pursuant to that certain Note Conversion Agreement dated as
of March 31, 2006 (the “Conversion Agreement”, a copy of which is attached
hereto as Exhibit A) by and between Akorn and the Kapoor Trust and (ii) issue
Capital Securities to the Kapoor Trust as contemplated in the Conversion
Agreement (the foregoing, including Akorn’s entering into the Conversion
Agreement, collectively referred to herein as the “Transaction”).
     C. The Companies have requested that the Administrative Agent and the
Required Lenders consent to the action to be taken by the Companies in
connection with the Transaction with respect to the Credit Agreement, subject to
the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto hereby agree as follows:
     1. Waiver and Consent. Subject to the terms and conditions herein, the
Required Lenders hereby (a) consent to Akorn’s repayment of all of its remaining
Kapoor Trust Subordinated Debt by (i) the issuance of Capital Securities
consisting of Three Million Five Hundred Forty Thousand Two Hundred Eighty-One
(3,540281) shares of the common stock of Akorn and (ii) the payment of $390,519
in cash to the Kapoor Trust, (b) waive any Event of Default which would, if not
for the execution of this Consent, arise solely from (i) Akorn’s failure to
comply with Section 11.4(d) of the Credit Agreement resulting from the repayment
of the Kapoor Trust Subordinated Debt, (ii) Akorn’s failure to comply with
Section 11.7 of the Credit Agreement by repaying the Kapoor Trust Subordinated
Debt, and (iii) Akorn’s failure to comply with Section 2, Section 5 and
Section 6 of the Kapoor Trust Subordination Agreement resulting from the
repayment of the Kapoor Trust Subordinated Debt, (c) consent to Akorn’s issuance
of the Capital Securities in accordance with the Conversion Agreement and
(d) waive any Event of Default which, if not for the execution of this Consent,
would arise under Section 13.1.5(a) of the Credit Agreement resulting solely
from the Company’s issuance of Capital Securities in violation of
Sections 11.5(b) and 11.10 of the Credit Agreement; provided, that the

 



--------------------------------------------------------------------------------



 



foregoing clauses (a) through (d) are expressly conditioned upon the
satisfaction of the conditions to effectiveness set forth in Section 3 hereof.
     2. Representations and Warranties. To induce the Administrative Agent and
the Lenders to execute this Consent, each Company jointly and severally
represents and warrants to the Administrative Agent and the Lenders as follows:
      (a) Each Company is in good standing under the laws of its jurisdiction of
formation and in each jurisdiction where, because of the nature of its
activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.
      (b) Each Company is duly authorized to execute and deliver this Consent
and is duly authorized to perform its obligations hereunder.
      (c) The execution, delivery and performance by the Companies of this
Consent do not and will not (i) require any consent or approval of any
governmental agency or authority (other than any consent or approval which has
been obtained and is in full force and effect), (ii) conflict with (A) any
provision of law, (B) the charter, by-laws or other organizational documents of
any Company or (C) any agreement, indenture, instrument or other document, or
any judgment, order or decree, which is binding upon any Company or any of its
properties or (iii) require, or result in, the creation or imposition of any
Lien on any asset of any Company.
      (d) This Consent is the legal, valid and binding obligation of each
Company, enforceable against such Company in accordance with its terms, subject
to bankruptcy, insolvency and similar laws affecting enforceability of
creditors’ rights generally and to general principals of equity.
      (e) The representations and warranties in the Loan Documents (including
but not limited to Section 9 of the Credit Agreement) are true and correct in
all material respects with the same effect as though made on and as of the date
of this Consent (except to the extent stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct as
of such earlier date).
      (f) Except as specifically waived in this Consent, no Event of Default or
Unmatured Event of Default has occurred and is continuing.
      (g) After giving effect to the Transaction, all Kapoor Trust Subordinated
Debt has been indefeasibly repaid in full.
     3. Conditions to Effectiveness. The effectiveness of this Consent is
expressly conditioned upon delivering to the Administrative Agent all of the
following in form and substance acceptable to the Administrative Agent: (a) this
Consent executed by each Company, the Administrative Agent and the Required
Lenders; (b) an executed copy of the Conversion Agreement certified by the
secretary of Akorn as true, accurate and complete; and (c) a

-2-



--------------------------------------------------------------------------------



 



certificate of the Secretary or Assistant Secretary of each Company evidencing
that all corporate proceedings required to authorize the execution and delivery
of this Consent and all other documents relating hereto on behalf of each
Company have been duly taken and setting forth the names, offices and specimen
signatures of the officers of each Company who are authorized to execute this
Consent and such other documents on behalf of each Company. The date on which
such events have occurred is the “Effective Date”.
     4. Affirmation. Except as specifically provided in this Consent, the
execution, delivery and effectiveness of this Consent shall not operate as a
waiver or forbearance of any Unmatured Event of Default or Event of Default or
any right, power or remedy of the Administrative Agent or any Lender under the
Credit Agreement or any of the other Loan Documents, or constitute a consent,
waiver or modification with respect to any provision of the Credit Agreement or
any of the other Loan Documents, and the Company hereby fully ratifies and
affirms each Loan Document to which it is a party. Reference in any of this
Consent, the Credit Agreement or any other Loan Document to the Credit Agreement
shall be a reference to the Credit Agreement as modified hereby and as further
amended, modified, restated, supplemented or extended from time to time. This
Consent shall constitute a Loan Document for purposes of the Credit Agreement
and the other Loan Documents. In addition, each of the Companies hereby
reaffirms and acknowledges that, notwithstanding anything contained in the
Conversion Agreement or any other document executed in connection with the
Transaction, each is prohibited from making any redemptions, purchases,
re-purchases or any other form of payment with respect to their Capital
Securities except as specifically permitted by Section 11.4 of the Credit
Agreement.
     5. Counterparts. This Consent may be executed in two or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute one instrument. Delivery of an executed counterpart of this
Consent by facsimile shall be effective as delivery of an original counterpart.
     6. Headings. The headings and captions of this Consent are for the purposes
of reference only and shall not affect the construction of, or be taken into
consideration in interpreting, this Consent.
     7. Further Assurances. Each Company agrees to execute and deliver, or cause
to be executed and delivered, in form and substance satisfactory to the
Administrative Agent and the Lenders, such further documents, instruments,
amendments and financing statements and to take such further action, as may be
necessary from time to time to perfect and maintain the liens and security
interests created by the Loan Documents.
     8. APPLICABLE LAW. THIS CONSENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT GIVING EFFECT TO ILLINOIS
CHOICE OF LAW DOCTRINE.
     9. Acknowledgment. Each Company hereby waives, discharges and forever
releases the Administrative Agent and each of the Lenders, and each of said
Person’s employees,

-3-



--------------------------------------------------------------------------------



 



officers, directors, attorneys, stockholders and successors and assigns, from
and of any and all claims, causes of action, allegations or assertions that
either Company has or may have had at any time through (and including) the date
of this Consent, against any or all of the foregoing, regardless of whether any
such claims, causes of action, allegations or assertions are known to either
Company or whether any such claims, causes of action, allegations or assertions
arose as a result of the Administrative Agent’s or any Lender’s actions or
omissions in connection with the Credit Agreement, including any amendments or
modifications thereto, or otherwise.
[signature pages follow]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Consent has been duly executed and delivered as of
the day and year first above written.

            AKORN, INC.
      By:   /s/ Jeffrey A. Whitnell       Title:             CFO               
AKORN (NEW JERSEY), INC.
      By:   /s/ Jeffrey A. Whitnell       Title:             CFO               
LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent and Lender
      By:   /s/ Patrick O’Toole       Title:   First Vice President           

-5-



--------------------------------------------------------------------------------



 



Exhibit A
Conversion Agreement
NOTE CONVERSION AGREEMENT
     THIS NOTE CONVERSION AGREEMENT (“Agreement”) is made and entered into as of
this 31st day of March, 2006 (the “Effective Date”), by and between The John N.
Kapoor Trust Dated September 20, 1989 (the “Kapoor Trust”) and Akorn, Inc.
(“Akorn”), a Louisiana corporation. The Kapoor Trust and Akorn are sometimes
referred to individually as “Party” and collectively as “Parties.”
RECITALS
     A. On or about July 12, 2001, the Kapoor Trust and Akorn entered into that
certain Convertible Bridge Loan and Warrant Agreement, as amended by the First
Amendment to Convertible Bridge Loan and Warrant Agreement dated as of
December 20, 2001, the Second Amendment to Convertible Bridge Loan and Warrant
Agreement dated as of August 31, 2002, the Third Amendment to Convertible Bridge
Loan and Warrant Agreement dated as of December 31, 2002, and the Fourth
Amendment to Convertible Bridge Loan and Warrant Agreement dated as of
October 7, 2003 (collectively, the “Loan Agreement”).
     B. In connection with the Loan Agreement, on or about July 12, 2001, Akorn
executed and delivered to the Kapoor Trust a Convertible Promissory Note,
payable to the order of the Kapoor Trust, in the principal amount of Three
Million Dollars ($3,000,000), as modified by the Allonge to Revolving Note dated
as of December 20, 2001 (collectively, the “Tranche A Note”).
     C. In connection with the Loan Agreement, on or about July 12, 2001, Akorn
executed and delivered to the Kapoor Trust a Convertible Promissory Note,
payable to the order of the Kapoor Trust, in the principal amount of Two Million
Dollars ($2,000,000), as modified by the Allonge to Revolving Note dated as of
December 20, 2001 (collectively, the “Tranche B Note”, and together with the
Tranche A Note, the “Notes”).
     D. The Kapoor Trust has agreed to convert the outstanding principal balance
and all accrued interest payable under the Notes into shares of the common stock
of Akorn on the Effective Date, in accordance with the terms of the Loan
Agreement, in exchange for a payment from Akorn of Three Hundred Ninety Thousand
Five Hundred and Nineteen Dollars ($390,519).
     E. Upon conversion of the Notes, the Parties have also agreed to terminate
the Loan Agreement.
     THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, including the payment of Three
Hundred Ninety

 



--------------------------------------------------------------------------------



 



Thousand Five Hundred and Nineteen Dollars ($390,519), the receipt and
sufficiency of which are hereby acknowledged by each Party hereto, the Kapoor
Trust and Akorn agree as follows:
     1. Conversion. On the Effective Date, the Kapoor Trust shall (i) convert
the outstanding principal balance and all accrued interest payable under the
Tranche A Note, an amount totaling Four Million Three Hundred Ninety-Four
Thousand Four Hundred Forty-Two Dollars ($4,394,442), into One Million Nine
Hundred Twenty-Seven Thousand Three Hundred Eighty-Six (1,927,386) shares of the
Common Stock of Akorn, in accordance with Section 4 of the Tranche A Note and
Section 5 of the Loan Agreement, and (ii) convert the outstanding principal
balance and all accrued interest payable under the Tranche B Note, an amount
totaling Two Million Nine Hundred Three Thousand Two Hundred Eleven Dollars
($2,903,211), into One Million Six Hundred Twelve Thousand Eight Hundred
Ninety-Five (1,612,895) shares of the Common Stock of Akorn, in accordance with
Section 4 of the Tranche B Note and Section 5 of the Loan Agreement.
     2. Agreed Payment. On or before the Effective Date, Akorn shall pay to the
Kapoor Trust the sum of Three Hundred Ninety Thousand Five Hundred and Nineteen
Dollars ($390,519) (the “Agreed Payment”). The Agreed Payment shall be in the
form of wired funds.
     3. Termination of Loan Agreement. Upon timely delivery of the Agreed
Payment by Akorn to the Kapoor Trust, the Loan Agreement shall be deemed
terminated and have no further force or effect.
     4. Original Notes Returned. Upon timely delivery of the Agreed Payment by
Akorn to the Kapoor Trust, the Kapoor Trust will return to Akorn the Notes, each
marked as “Paid in Full.“
     5. Consent of Bank. Pursuant to the Subordination and Intercreditor
Agreement dated October 7, 2003 (the “Subordination Agreement”), among the
Kapoor Trust, Akorn, Akorn (New Jersey), Inc., an Illinois corporation (“Akorn
NJ”), and LaSalle Bank National Association (the “Bank”) and the Credit
Agreement dated as of October 7, 2003, among Akorn, Akorn NJ, the Bank and the
financial institutions party thereto (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), Akorn shall not
make, and solely pursuant to the Subordination Agreement, the Kapoor Trust shall
not receive, certain payments or issuances of securities of Akorn without the
prior written consent of the Bank. As a condition precedent to the effectiveness
of this Agreement, therefore, Akorn shall furnish to the Kapoor Trust, prior to
making the Agreed Payment or converting the Notes, the written consent of the
Bank to same (the “Written Consent”).
     6. Severability. If any provision of this Agreement, or part thereof, is
held invalid, void or voidable as against public policy or otherwise, the
invalidity will not affect other provisions, or parts thereof, which may be
given effect without the invalid provision or part. To this extent, the
provisions, and parts thereof, of this Agreement are declared to be severable.
     7. Counterparts. This Agreement may be signed in counterparts. A facsimile
signature will have the same force and effect as an original signature.

 



--------------------------------------------------------------------------------



 



     8. Attorneys’ Fees. In the event of dispute arising out of the
interpretation or a breach of this Agreement, the prevailing Party shall be
entitled to recover attorneys’ fees incurred in connection with the dispute
concerning the interpretation or a breach of this Agreement.
     9. Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and to their respective
representatives, successors and assigns.
[Signature page to follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.



          THE JOHN N. KAPOOR TRUST
DATED SEPTEMBER 20, 1989
      By:         Title:             

          AKORN, INC.

      By:         Title:             



 